DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the Amendment dated, 07/06/2022 the following has occurred:
Claims 2, 12 and 23 are amended and 
Claims 1-24 are pending.

Claim Rejections - 35 USC § 112-indefiniteness


In light of the amendments to claims 2, 12 and 23, the rejection of claims under 35 USC 112(b) is withdrawn.

Claim Rejection Under 35 USC § 101
	Applicant asserts that “these recitations of claim 1 may improve performance of a power supply of an implantable device, which may extend the lifespan of the implantable device” and that “Applicant's claims, as a whole, integrate the recited judicial exception into a practical application of the alleged abstract idea” (see pg. 11, last paragraph of Remarks). 
	MPEP 2106.04(d)(1) states
…Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 



Applicant fails to claim the components (e.g. power source, battery) that provides the improvement described in the specification. Further, the specification dated 10/31/2019 discloses that the “power consumption of implantable devices…may be positively correlated to advertising rate” and that the “device…can operate more efficiently due to limiting processes associated with relatively higher rate advertisement to periods“ (par. [0061]), but does not positively recite the correlation to advertising rate or the improved operating efficiency. Further, Applicant fails to show in the disclosure information on the conventional way or the current technology on modulating advertising rate and hence fails to show how the claimed invention is an improvement. Therefore, the rejection under 35 USC 101 is maintained.

Claim Rejection Under 35 USC § 103
While examiner agreed, in an interview conducted on 06/09/2022, that prior art of record did not teach “transmitting advertisement data….in response to the detection of voltage induced by the electromagnetic field,” after further search and consideration, it appears that the prior art of Young (US 9,288,614) discloses transmitting advertisement data in response to the detection of voltage induced by the electromagnetic field, broadcast, via the communication circuitry (col. 7, lns. 15-44: The trigger circuit 116 may be monitored by the microcontroller 160 to detect the presence of the activation field 109 generated by the triggering device 102 and/or to identify field characterization of the activation field 109… the trigger circuit 116 may change an electrical potential (e.g., voltage) signal to the microcontroller 160… The trigger circuit 116 may measure…field characterization measurements of the induced magnetic field, to…output to the microcontroller 160… When the trigger circuit 116 confirms and/or verifies that the induced magnetic field corresponds to the activation field 109, the trigger circuit 116 may output a detection signal to the microcontroller 160), a set of advertisements (Fig. 2 (109) and col. 9, lns. 39-41:  The microcontroller 160 may enter the advertisement mode after detecting the activation field 109 corresponding to the select communication initialization mode). While the prior art of Schilling (US 2017/0312530) is relied upon for a second set of advertisements at a second advertising rate according to the communication protocol, wherein the second advertising rate is greater than the first advertising rate (pars. [0011]: …during the first advertising mode, the communication component can transmit one or more first advertisement data packets according to the first telemetry communication protocol at a first defined rate, and during the second advertising mode the communication component can transmit one or more second advertisement data packets according to the first telemetry communication protocol at a second defined rate faster than the first defined rate, [0104]: … the transmission rate employed by the implantable device to transmit one or more advertisement data packets during the second advertising mode 204. For example, the transmission rate during the first advertising mode 203 may be about one advertisement data packet every three minutes compared to one advertisement data packet every one second for the second advertising mode 204). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD employing a detection of an activation field as taught by Young to include a first and second advertisement mode at different rates, as taught by Schilling, in order to reduce power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode. Thus, the Young and Schilling combination teaches in response to the detection of voltage induced by the electromagnetic field, broadcast, via the communication circuitry, a second set of advertisements at a second advertising rate according to the communication protocol, wherein the second advertising rate is greater than the first advertising rate.” Therefore the rejection under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a device, method and system for generating an advertisement based on the detection of voltage. 
This judicial exception is not integrated into a practical application because  the limitation of "determining…detected voltage induced by an electromagnetic field at an interface between tissue of a patient and electrodes of the implantable device" in claims 1, 11 and  are processes that, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "processing circuitry," nothing in the claims precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, "determining" in the context of this claim encompasses manually observing to see if a voltage was applied at the tissue where the electrodes are located. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim recites the additional elements of using detection circuitry to detect voltage and communication circuitry to broadcast advertisements. The detection and the communication circuitry are recited at a high-level of generality (i.e., circuitry to detect voltage activity from electrodes and circuitry to perform communication protocol) such that they amount to no more than mere extra-solution activity, where detecting from an electrode is a pre-solution activity and broadcasting is a post-solution activity of advertising, which does not provide an inventive concept. Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (Patent No. US 9,288,614, hereinafter, “Young”) in view of Schilling et al. (Publication No. US 2017/0312530 A1, hereinafter "Schilling").
Regarding claims 1 and 11, Young discloses an implantable device and a method, comprising: 
an implantable device (Figs. 1 and 2 (101)) comprising: 
a plurality of electrodes (Fig. 2 and col. 4, ln. 36-col. 5, ln. 4: …the names of the electrodes to which they are connected are shown next to the terminals. A right atrial tip terminal (A.sub.R TIP) 142 is adapted for connection to the atrial tip electrode…atrial ring electrode…the left ventricular ring electrode, and a left atrial tip electrode and a left atrial coil electrode…the right ventricular tip electrode, right ventricular ring electrode, an RV coil electrode, and an SVC coil electrode…); 
detection circuitry (Fig. 2 (116)) electrically coupled to the electrodes (Fig. 2 (116), (160) and col. 5, lns. 24-26: …the microcontroller 160 receives, processes, and manages storage of digitized cardiac data sets from the various sensors and electrodes, col. 7, lns. 8-12: The microcontroller 160 may be coupled to a trigger circuit 116 that functions in accordance with embodiments described herein. The trigger circuit 116 may include a Hall Effect sensor, MEMS sensor, an inductor, an inductive telemetry antenna, an accelerometer, an NFC receiver, and/or the like), the detection circuitry configured to detect voltage induced by an electromagnetic field at an interface between tissue of a patient and the electrodes of the implantable device (Fig. 2 and col. 7, lns. 18-26: The trigger circuit 116 may be monitored by the microcontroller 160 to detect the presence of the activation field 109 generated by the triggering device 102 and/or to identify field characterization of the activation field 109…the trigger circuit 116 measures an induced magnetic field upon the IMD 101); 
communication circuitry configured for wireless communication according to a first communication protocol (Fig. 2, (104) and col. 9, lns. 6-13: The RF circuit 110 allows …information relating to the operation of IMD 101 (as contained in the microcontroller 160 or memory 194) to be sent to the external device 201 through an established bi-directional communication link 104); and 
processing circuitry electrically coupled to the detection circuitry and the communication circuitry, wherein the processing circuitry is configured to: 
broadcast, via the communication circuitry, a first set of advertisements at a first advertising rate according to the first communication protocol (col. 9, lns. 17-22: To establish the communication link 104 between the external device 201 and the IMD 101, the microcontroller 160 may instruct the RF circuit 110 to transmit an advertisement notice on an advertisement channel corresponding to the select communication initialization mode of the wireless protocol); 
determine that the detection circuitry detected voltage (Fig. 2 (109)) induced by the electromagnetic field (Fig. 2 (109) and col. 9, lns. 39-41:  The microcontroller 160 may enter the advertisement mode after detecting the activation field 109 corresponding to the select communication initialization mode);
Young fails to disclose in response to the detection of voltage induced by the electromagnetic field, broadcast, via the communication circuitry, a second set of advertisements at a second advertising rate according to the communication protocol, wherein the second advertising rate is greater than the first advertising rate.
However, Schilling in the same field of endeavor: managing telemetry communication modes of an implantable device, discloses in response to the detection of voltage induced by the electromagnetic field, broadcast, via the communication circuitry, a second set of advertisements at a second advertising rate according to the communication protocol, wherein the second advertising rate is greater than the first advertising rate (pars. [0011]: …during the first advertising mode, the communication component can transmit one or more first advertisement data packets according to the first telemetry communication protocol at a first defined rate, and during the second advertising mode the communication component can transmit one or more second advertisement data packets according to the first telemetry communication protocol at a second defined rate faster than the first defined rate, [0104]: … the transmission rate employed by the implantable device to transmit one or more advertisement data packets during the second advertising mode 204. For example, the transmission rate during the first advertising mode 203 may be about one advertisement data packet every three minutes compared to one advertisement data packet every one second for the second advertising mode 204) for purpose of reducing power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode (par. [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD employing an detection of an activation field as taught by Young to include a first and second advertisement mode at different rates, as taught by Schilling, in order to reduce power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode.
Regarding claims 2 and 12, the Young and Schilling combination discloses the implantable device of claim 1 and the method of claim 11, wherein the communication protocol comprises a low energy protocol (Young, col. 4, lns. 10-13 and col. 6, ln. 64-col. 7, ln 1: The bi-directional communication link 104 may use any standard wireless protocol such as Bluetooth Low Energy…).  
Regarding claims 3 and 13, Young discloses the implantable device of claim 1 and the method of claim 11, wherein the communication protocol comprises a first communication protocol (Young, lns. 39-41:  The microcontroller 160 may enter the advertisement mode), but does not disclose the electromagnetic field comprises a wakeup signal according to a second communication protocol, wherein the second communication protocol comprises a radio frequency (RF) communication protocol.  
Schilling discloses the electromagnetic field comprises a wakeup signal according to a second communication protocol, wherein the second communication protocol comprises a radio frequency (RF) communication protocol (par. [0096] …the implantable device can deactivate the RF transmitter and activate the RF receiver…to receive a wake up signal…) for the purpose of reducing battery draw by the implantable device when reception of data communications from the external device is not expected (par. [0097]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD and method, as taught by Young, to include a second advertisement mode with wake up signal, as taught by Schilling, in order to reduce battery draw by the implantable device when reception of data communications from the external device is not expected.
Regarding claims 4 and 14, the Young and Schilling combination discloses the implantable device of claim 1 and the method of claim 11, further comprising a housing (Young, Fig. 2, (138)) that houses the detection circuitry (Young, Fig. 2, (116)), the communication circuitry, and the processing circuitry, wherein the plurality of electrodes comprises housing electrodes  (Young, Fig. 2 and col. 4, lns.: 48-54: The housing 138 for the IMD 101, shown schematically in FIG. 2, is often referred to as the “can”, “case” or “case electrode” and may be programmably selected to act as the return electrode for all “unipolar” modes. The housing 138 may further be used as a return electrode alone or in combination with one or more of the coil electrodes for shocking purposes).  
Regarding claims 5 and 15, the Young and Schilling combination discloses the implantable device of claim 1 and the method of claim 11, further comprising sensing circuitry configured to sense a physiological signal of the patient via the electrodes (Young, Fig. 2 (112) and col. 9, lns. 42-50: The IMD 101 may also include a physiologic sensor 112, such as an accelerometer commonly referred to as a “rate-responsive” sensor…the physiological sensor 112 may further be used to detect changes in cardiac output, changes in the physiological condition of the heart, or changes in activity (e.g., detecting sleep and wake states) and movement positions of the patient…shown as being included within IMD 101…). 
Regarding claims 6 and 16, Young discloses the implantable device of claim 1 and the method of claim 11, wherein the detection circuitry is configured to detect the voltage based on the voltage satisfying one or more criteria  (col. 7, lns. 25-44: the trigger circuit 116 measures an induced magnetic field upon the IMD 101. The trigger circuit 116 may measure…field characterization measurements of the induced magnetic field…output to the microcontroller 160. The trigger circuit 116 and/or microcontroller 160 may compare one or more of the field characterization measurements (e.g., magnetic field strength, flux) of the induced magnetic field with …a predetermined threshold to verify that the induced magnetic field corresponds to the activation field 109 generated by the triggering device 102 and is not noise or magnetic interference…if the trigger circuit 116 determines that the field characterization measurements are above the predetermined threshold the field characterization measurements are verified by the trigger circuit 116 as corresponding to the activation field 109. When the trigger circuit 116 confirms and/or verifies that the induced magnetic field corresponds to the activation field 109, the trigger circuit 116 may output a detection signal to the microcontroller 160), but does not disclose in response to the voltage satisfying the one or more criteria, the processing circuitry is configured to transmit the second set of advertisements at the second advertising rate.  
Schilling discloses in response to the voltage satisfying the one or more criteria, the processing circuitry is configured to transmit the second set of advertisements at the second advertising rate (par. [0011]: …during the first advertising mode, the communication component can transmit one or more first advertisement data packets according to the first telemetry communication protocol at a first defined rate, and during the second advertising mode the communication component can transmit one or more second advertisement data packets …at a second defined rate) for purpose of reducing power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode (par. [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD and method employing activation field detection, as taught by Young, to include a second advertisement at a second rate in response to activation field detection, as taught by Schilling, in order to reduce power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode.

Claims 7-10 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Schilling as applied to claims 1-6 and 11-16 above, and further in view of Reinke et al. Publication No. US 2016/0213937 A1, hereinafter "Reinke").
Regarding claims 7, 10, 17 and 20, the Young and Schilling combination discloses the implantable device of claim 6 and the method of claim 16, except wherein the one or more criteria comprise the voltage including one or more predetermined frequencies; and
wherein the one or more predetermined frequencies are within a range from 150 kilohertz to 200 kilohertz.
However Reinke, in the same field of endeavor: implantable medical device with dual-use communication, discloses the one or more criteria comprise the voltage including one or more predetermined frequencies (par. [0062]: Communication receiver module 82 is also configured to receive TCC signals within the predetermined frequency band for RF telemetry communication via electrodes 52 and 60.  The TCC signals may be alternating signals within the predetermined frequency band for RF telemetry communication, which may be modulated using, as examples, AM, FM or DM, such as FSK…); and 
wherein the one or more predetermined frequencies are within a range from 150 kilohertz to 200 kilohertz  (par. [0065]: …the predetermined frequency band for RF telemetry communication may be within a range from approximately 150 kHz to approximately 200 kHz) for the purpose of indicating that a cardiac depolarization for a cardiac event was detected (par. [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD and method of Young and Schilling, to include criteria of voltage within predetermined frequencies of 150kHz to 200kHz, as taught by Reinke in order to indicate that a cardiac depolarization for a cardiac event was detected.
Regarding claims 8 and 18, the Young and Schilling combination discloses the implantable device of claim 6, except wherein the one or more criteria comprise the voltage modulating between a plurality of predetermined frequencies at a predetermined rate 
Reinke discloses the one or more criteria comprise the voltage modulating between a plurality of predetermined frequencies at a predetermined rate (par. [0062]: …The TCC signals may be alternating signals within the predetermined frequency band for RF telemetry communication, which may be modulated using, as examples, AM, FM, or DM, such as FSK or PSK…). for the purpose of indicating that a cardiac event was detected (par. [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD and method of Young and Schilling, to include criteria of voltage including within predetermined frequencies at a predetermined rate, as taught by Reinke in order to indicate that a cardiac event was detected. 
Regarding claim 9, Young discloses the implantable device of claim 6, except wherein the one or more criteria comprise the voltage modulating between a plurality of predetermined frequencies at least a predetermined number of times. 
Reinke disclose the one or more criteria comprise the voltage modulating between a plurality of predetermined frequencies (par. [0062]: …The TCC signals may be alternating signals within the predetermined frequency band for RF telemetry communication, which may be modulated using, as examples, AM, FM, or DM, such as FSK or PSK…).
Schilling discloses the criteria comprise at least a predetermined number of times (par. [0078]: …advertising mode 204 can be tailored to employ different communication parameters and security measures to account for these differences in the types of telemetry communication sessions respectively supported …the number…of advertisement data packets to be transmitted by the implantable device while operating…).  For the purpose of  facilitating in the quick establishment/re-establishment of a telemetry session with an implantable device to improve the likelihood of efficient and consistent data transfer between the implantable device and the external device (par. [0078]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD and method of Young, to include the criteria of voltage within predetermined frequencies, as taught by Reinke, and predetermined rate, as taught by Schilling, in order to indicate that a cardiac depolarization for a cardiac event was detected; and facilitate in the quick establishment/re-establishment of a telemetry session with an implantable device to improve the likelihood of efficient and consistent data transfer between the implantable device and the external device.
Regarding claim 21, Young discloses a system, comprising: 
an implantable device (Figs. 1 and 2 (101)) comprising: 
a plurality of electrodes (Fig. 2 and col. 4, ln. 36-col. 5, ln. 4: …the names of the electrodes to which they are connected are shown next to the terminals. A right atrial tip terminal (A.sub.R TIP) 142 is adapted for connection to the atrial tip electrode…atrial ring electrode…the left ventricular ring electrode, and a left atrial tip electrode and a left atrial coil electrode…the right ventricular tip electrode, right ventricular ring electrode, an RV coil electrode, and an SVC coil electrode…); 
detection circuitry (Fig. 2 (116)) electrically coupled to the electrodes (Fig. 2 (116), (160) and col. 5, lns. 24-26: …the microcontroller 160 receives, processes, and manages storage of digitized cardiac data sets from the various sensors and electrodes, col. 7, lns. 8-12: The microcontroller 160 may be coupled to a trigger circuit 116 that functions in accordance with embodiments described herein. The trigger circuit 116 may include a Hall Effect sensor, MEMS sensor, an inductor, an inductive telemetry antenna, an accelerometer, an NFC receiver, and/or the like), the detection circuitry configured to detect voltage induced by an electromagnetic field at an interface between tissue of a patient and the electrodes of the implantable device (Fig. 2 and col. 7, lns. 18-26: The trigger circuit 116 may be monitored by the microcontroller 160 to detect the presence of the activation field 109 generated by the triggering device 102 and/or to identify field characterization of the activation field 109…the trigger circuit 116 measures an induced magnetic field upon the IMD 101); 
communication circuitry configured for wireless communication according to a first communication protocol (Fig. 2, (104) and col. 9, lns. 6-13: The RF circuit 110 allows …information relating to the operation of IMD 101 (as contained in the microcontroller 160 or memory 194) to be sent to the external device 201 through an established bi-directional communication link 104); and 
processing circuitry electrically coupled to the detection circuitry and the communication circuitry, wherein the processing circuitry is configured to: 
broadcast, via the communication circuitry, a first set of advertisements at a first advertising rate according to the first communication protocol (col. 9, lns. 17-22: To establish the communication link 104 between the external device 201 and the IMD 101, the microcontroller 160 may instruct the RF circuit 110 to transmit an advertisement notice on an advertisement channel corresponding to the select communication initialization mode of the wireless protocol); 
determine that the detection circuitry detected voltage (Fig. 2 (109)) induced by the electromagnetic field (Fig. 2 (109) and col. 9, lns. 39-41:  The microcontroller 160 may enter the advertisement mode after detecting the activation field 109 corresponding to the select communication initialization mode); and
an external device (Figs. 2 and 3, (201)).
Young fails to disclose in response to the detection of voltage induced by the electromagnetic field, broadcast, via the communication circuitry, a second set of advertisements at a second advertising rate according to the communication protocol, wherein the second advertising rate is greater than the first advertising rate
second communication circuitry  configured for wireless communication according to the first communication protocol and a second communication protocol; and 
second processing circuitry electrically coupled to the second communication circuitry, wherein the second processing circuitry is configured to: 
transmit, via the second communication circuitry, a wakeup signal according to the second communication protocol, the wakeup signal configured to generate the electromagnetic field to induce the voltage at the interface between the tissue of a patient and the electrodes of the implantable device; and   
receive, via the second communication circuitry and in response to transmitting the wakeup signal, the second set of advertisements at the second advertising rate according to the first communication protocol.
However, Schilling in the same field of endeavor: managing telemetry communication modes of an implantable device, discloses in response to the detection of voltage induced by the electromagnetic field, broadcast, via the communication circuitry, a second set of advertisements at a second advertising rate according to the communication protocol, wherein the second advertising rate is greater than the first advertising rate (pars. [0011]: …during the first advertising mode, the communication component can transmit one or more first advertisement data packets according to the first telemetry communication protocol at a first defined rate, and during the second advertising mode the communication component can transmit one or more second advertisement data packets according to the first telemetry communication protocol at a second defined rate faster than the first defined rate, [0104]: … the transmission rate employed by the implantable device to transmit one or more advertisement data packets during the second advertising mode 204. For example, the transmission rate during the first advertising mode 203 may be about one advertisement data packet every three minutes compared to one advertisement data packet every one second for the second advertising mode 204); and
an external device comprising:  
second communication circuitry (Figs. 8, (120) (802)) configured for wireless communication according to the first communication protocol and a second communication protocol (Figs. 8, (804) (806)); and 
second processing circuitry (Figs. 8, (810)) electrically coupled to the second communication circuitry (Figs. 8, (802) and par. [0143]: … processor 810 to facilitate operation of the instructions (e.g., computer executable components and instructions) by the external clinician device 120. External clinician device 120 can include a bus 814 that couples…the communication component 802…the processor 810…), wherein the second processing circuitry is configured to: 
transmit, via the second communication circuitry, a wakeup signal according to the second communication protocol (par. [0096] …the implantable device can deactivate the RF transmitter and activate the RF receiver…to receive a wake up signal…); and   
receive, via the second communication circuitry and in response to transmitting the wakeup signal, the second set of advertisements at the second advertising rate according to the first communication protocol (par. [0007]: …the communication component…can transmit one or more second advertisement data packets according to the first telemetry communication protocol at a second defined rate…) for purpose of reducing power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode (par. [0009]).
Reinke the wakeup signal configured to generate the electromagnetic field to induce the voltage at the interface between the tissue of a patient and the electrodes of the implantable device (par. [0037]: …ICD 30 may a transmit communication to LPD 16 to deliver ATP. In such examples, ICD 30 may cause LPD 16 to “wake up” from an at least partially inactive state to an active state) for the purpose of detecting, monitoring  and administering therapy based on a sensed electrical signal (par. [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD system employing an detection of an activation field with an external device as taught by Young to include a first and second advertisement mode at different rates and an external clinician device providing a second communication protocol, as taught by Schilling, that can generate a wake up signal so shock a patient, as taught by Reinke in order to reduce power consumption of a power source of the implantable device during the first advertisement compared to the second advertisement mode; while detecting, monitoring  and administering therapy based on a sensed electrical signal.
Regarding claim 23, the Young, Schilling and Reinke combination discloses the system of claim 21, wherein the communication protocol comprises a low energy protocol (col. 4, lns. 10-13 and col. 6, ln. 64-col. 7, ln 1: The bi-directional communication link 104 may use any standard wireless protocol such as Bluetooth Low Energy…).  
Regarding claim 24, the Young and Reinke the system of claim 21 except, wherein the second communication protocol comprises a radio frequency (RF) communication protocol. 
Schilling discloses the second communication protocol comprises a radio frequency (RF) communication protocol (pars. [Abstract], [0096]: …the second advertising mode, the IMD can establish a…session with the clinician device using the RF telemetry communication…) for the purpose of to reduce battery draw by the implantable device when reception of data communications from the external clinician device is not expected (par. [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the IMD and method, as taught by Young, to include a second advertisement mode using RF telemetry, as taught by Schilling, in order to reduce battery draw by the implantable device when reception of data communications from the external device is not expected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792    

/ALLEN PORTER/Primary Examiner, Art Unit 3792